        Case 9:20-cv-00097-DLC Document 11 Filed 09/09/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 WILDEARTH GUARDIANS et al.,
                        Plaintiffs,               CV 20–97–M–DLC

        vs.

 AURELIA SKIPWITH et al.,                          ORDER

                      Defendants.


      The Complaint and Answer having been filed in this case, and pursuant to
Federal Rules of Civil Procedure 16(b) and 26(f) and L.R. 16.1, 16.2, & 26.1,

      IT IS ORDERED:

      1. Rule 26(f) Conference and Case Management Plan. A Case
Management Plan shall be filed on or before NOVEMBER 9, 2020. Lead trial
counsel for the respective parties shall, at least two weeks before the Case
Management Plan is due, meet to discuss the nature and basis of their claims and
defenses and the possibilities for a prompt settlement or resolution of the case and
to develop a proposed case management plan. The case management plan resulting
from the Rule 26(f) conference is not subject to revision absent compelling reasons.

      2. Contents of Case Management Plan. The Case Management Plan shall
contain deadlines for the following pretrial motions and events or shall state that
such deadlines are not necessary:


      Motions to Dismiss (fully briefed)
      Certification of Administrative Record
      Motions to Supplement the Administrative Record
      Motions to Amend the Pleadings
      Completion of Discovery
        Case 9:20-cv-00097-DLC Document 11 Filed 09/09/20 Page 2 of 3



      Motions for Summary Judgment (fully briefed)
      Additional Deadlines Agreed to by the Parties

‟Fully briefed” means that the motion, the brief in support of the motion, and the
opposing party’s response brief are filed with the court by the deadline.

       3. Representation at Rule 26(f) Conference. Each party to the case must
be represented at the Rule 26(f) conference by at least one person with authority to
enter into stipulations.

      4. Stipulation to Foundation and Authenticity. Pursuant to Rule
16(c)(3), the parties shall either:
      (a) enter into the following stipulation:
              The parties stipulate as to foundation and authenticity for all written
              documents produced in pre-trial disclosure and during the course of
              discovery. However, if receiving counsel objects to either the
              foundation or the authenticity of a particular document, then receiving
              counsel must make specific objection to producing counsel in writing
              within a reasonable time after receiving the document. A
              ‟reasonable” time means that producing counsel has sufficient time to
              lay the foundation or establish authenticity through depositions or
              other discovery. If the producing party objects to a document’s
              foundation or authenticity, the producing party shall so state, in
              writing, at the time of production, in sufficient time for receiving
              counsel to lay the foundation or establish authenticity through
              depositions or other discovery. All other objections are reserved.
or,
      (b) state why a stipulation to authenticity and foundation is not appropriate
              for the case.

       5. Administrative Record: If an administrative record is involved, it must
be filed in an indexed and searchable electronic format. The government shall
provide Plaintiff with the administrative record on or before the administrative
record filing deadline set out in ¶ 3, supra.
 Case 9:20-cv-00097-DLC Document 11 Filed 09/09/20 Page 3 of 3



DATED this 9th day of September, 2020.
